Case 4:20-mj-00360 Document 1 Filed on 02/21/20 in TXSD Page 1 of 9

AO 106 (Rev. 04/10) Application for a Search Warrant United States Courts

UNITED STATES DISTRICT COURT

FEB 94 9N9N
LY GL CUE

t

for the
Southern District of Texas David J. Bradley, Clerk of Court
In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No = 65
Non Drug Exhibit N-61, iPhone
)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

4 “Ay b o }; ive 7 i :
P Ree SABA NS NB fle cao ttently stored at 1433 West Loop South, Houston, Texas

located in the Southern District of Texas , there is now concealed (identify the
person or describe the property to be seized):

(See Attachment "A")

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
© evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 21 USC 846 Conspiracy to possess with intent to distribute a substance containing a
detectable amount of cocaine, a Schedule II controlled substance.

The application is based on these facts:
(See attached Affidavit In Support of Application)

Mf Continued on the attached sheet.
O Delayed notice of days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached i
j= 77)

y Aacicane tae
Jason Havemann, DEA Special Agent

Printed name and title

 

 

Sworn to before me and signed in my presence.

 

 

U-w
Date: Z< | ony E 14 “)
a Judge’s signature
City and state: Houston, Texas Andrew M. Edison, U.S. Magistrate Judge

 

Printed name and title
Ae Yd

Case 4:20-mj-00360 Document 1 Filed on 02/21/20 in TXSD Page 2 of 9

Attachment “A”

PROPERTY TO BE SEIZED

Contents of cellular telephone to include cellular telephone identifiers, applications utilized by
phone, call logs, stored contacts, images, videos, stored text messages, and stored multimedia
messages.

IMSI information.

Cellular telephone number.

SIM card information.

External memory card.

 
Case 4:20-mj-00360 Document 1 Filed on 02/21/20 in TXSD Page 3 of 9

AFFIDAVIT IN SUPPORT OF APPLICATION
I, Jason Havemann, being duly sworn, depose and state the following:
1. I am a Special Agent of the Drug Enforcement Administration (DEA). As
a DEA Special Agent, I am empowered by law to conduct investigations of, and to make
arrests for, offenses arising from the unlawful possession and distribution of controlled
substances. I have been a Special Agent since August 2008. I am currently assigned to
the DEA Houston Division Office, in Houston, Texas. I have participated in the
investigation of the offenses more particularly discussed below, and I have reviewed
reports prepared by other Special Agents of the DEA and other law enforcement
agencies.
2. I submit this Affidavit in support of each Application For a Search
Warrant for each of the following items, respectively:
a. Non Drug Exhibit N-55, Samsung cellphone;
b. Non Drug Exhibit N-56, LG cellphone;
c. Non Drug Exhibit N-57, iPhone;
d. Non Drug Exhibit N-58, Alcatel cellphone;
e. Non Drug Exhibit N-59, Samsung cellphone;
f. Non Drug Exhibit N-60, Cellphone (unknown make and model);
g. Non Drug Exhibit N-61, iPhone;
h. Non Drug Exhibit N-62, Samsung cellphone;
ji. Non Drug Exhibit N-63, Cellphone (unknown make and model):

j. Non Drug Exhibit N-64, LG cellphone.

 

 

 

 
Case 4:20-mj-00360 Document 1 Filed on 02/21/20 in TXSD Page 4 of 9

3. I have specialized training and experience in the investigation of narcotics
smuggling and distribution. I have participated in numerous narcotics investigations as
the principal or lead case agent and as a co-case agent. I have debriefed numerous
defendants, informants, and witnesses who had personal knowledge regarding major
narcotics trafficking organizations. I have participated in many narcotics trafficking-
related surveillance operations, and I have participated in many investigations involving
court-authorized interceptions of wire and electronic communications. Iam familiar with
narcotics traffickers' methods of operation in the distribution, storage, and transportation
of narcotics, the collection of money which represents the proceeds of narcotics
trafficking, and the laundering of proceeds derived from narcotics trafficking. I am
aware that narcotics traffickers often communicate with their associates and/or customers
via cellular telephones. I am also aware narcotics traffickers often change or switch
cellular telephones to maintain the covertness of their activities.

4, Further, based on my training, experience, and consultation with
experienced narcotics investigators in the DEA and other agencies, I know that narcotics
transactions often involve large amounts of controlled substances and/or U.S. Currency
(hereafter USC) and often require the keeping of records which detail amounts of
narcotics obtained and distributed, names, locations, and dates of distribution, and
amounts of monies received and/or disbursed as payment for narcotics and other illegal
services. Persons involved in the trafficking of controlled substances frequently maintain
records of these illegal activities in the form of papers, books, notes, ledgers, and other
documents. Further, persons involved in the illegal importation, storage, transportation,

and distribution of controlled substances frequently maintain these records in residences

 
Case 4:20-mj-00360 Document 1 Filed on 02/21/20 in TXSD Page 5 of 9

owned by them, or over which they exercise dominion and control. The term "records"
includes all of the foregoing items of evidence in whatever form and by whatever means
they may have been created or stored, including computers and any other electrical,
electronic, or magnetic form, any handmade form, any mechanical form, and any
photographic form.

5. Further, based on my training, experience and consultation with
experienced narcotics investigators in the DEA and other agencies, I know that persons
involved in the illegal distribution of controlled substances frequently use telephones and
cellular telephones to conduct narcotics transactions, including the use of these devices to
send and receive electronic communications and/or text messages. Further, those persons
often obtain said communications devices through the use of fraudulent or fictitious
names, or through the use of ‘nominee’ subscribers. I further know that evidence of these
transactions and the identities of co-conspirators and others involved in narcotics
trafficking can be obtained from telephone and cellular telephone bills and statements, as
well as from the actual telephones, cellular telephones, ‘iPhones,’ ‘smart-phones,’ and
associated caller identification devices. These bills and statements, as well as the
communications devices, are often stored and maintained in residences, conveyances, and
other areas under the dominion and control of those involved in narcotics trafficking.

6. I am familiar with the facts and circumstances of this investigation. This
familiarity is based upon, among other things, my direct participation in the investigation,
reviews of written reports prepared by myself and other investigating agents and officers,
conversations with other federal, state, and local law enforcement officers who have

participated in the investigation, information obtained from a DEA cooperating sources

 

 
Case 4:20-mj-00360 Document 1 Filed on 02/21/20 in TXSD_ Page 6 of 9

(CS), and other facts, circumstances and details I have learned during the course of this
investigation.

7. From in or about March 2018, DEA-Houston Agents have been
investigating the drug trafficking activities of Tomas CALVILLO and Manuel
VILLATORO. As a result of this investigation, agents have identified VILLATORO
as a leader within the drug trafficking organization, and a cocaine source of supply in the
Houston, Texas area. During the investigation, agents also identified Justo LOREDO as
a broker of kilogram quantities of cocaine. LOREDO obtained cocaine from

VILLATORO and sold the cocaine to a third party.

Probable Cause

8. On June 4, 2019, the Honorable Andrew S. Hanen, United States District
Judge for the Southern District of Texas (Judge Hanen), signed an Order authorizing the
continued interception of wire and electronic communications to and from cellular
telephone number (713) 577-9253, used by VILLATORO, for a period of thirty (30)
days.

9. On June 11, 2019, telephone conversations were intercepted between
VILLATORO, using telephone number (713) 577-9253 and LOREDO, who was using
telephone number (832) 450-4471. During the conversations, VILLATORO and
LOREDO discussed the prices of kilograms of cocaine. LOREDO specifically stated
that he was asking for a “guy from Port Arthur”. Agents believed LOREDO was
brokering the sale of cocaine between VILLATORO and a third party, later identified as

Billy Ray KNIGHT.

 
Case 4:20-mj-00360 Document 1 Filed on 02/21/20 in TXSD Page 7 of 9

10. On June 12, 2019, VILLATORO, using telephone number (713) 577-
9253 sent a text message to LOREDO, who was using telephone number (832) 450-
4471. The text message was the address for a hotel near VILLATORO’s residence. A
short time later, Agents observed VILLATORO, driving his GMC Yukon arrive at the
hotel. LOREDO, driving his white BMW was then observed following VILLATORO
back to VILLATORO’s residence. Shortly thereafter, LOREDO departed
VILLATORO’s residence and Agents followed LOREDO to 4029 Jewel Street,
Houston, Texas.

11. The following morning, June 13, 2019, at approximately 9:15 am., Agents
observed a Kia SUV arrive at 4029 Jewel Street. The Kia was registered to PV Holdings,
a car rental company. The driver of the Kia was identified as KNIGHT. Approximately
15 minutes later, the Kia departed 4029 Jewel Street. Believing KNIGHT obtained
cocaine from LOREDO at 4029 Jewel Street, Agents arranged for a traffic stop of the
Kia. During the traffic stop, approximately two (2) kilograms of cocaine was discovered
inside the vehicle. KNIGHT presented a Texas driver’s license that listed his home
address in Port Arthur.

12. On January 8, 2020, VILLATORO, LOREDO, and KNIGHT were
indicted in the Eastern District of Texas for violations of Title 21, United States Code
846. On January 9, 2020, an arrest warrant was issued for VILLATORO, LOREDO
and KNIGHT.

13. On February 7, 2020, United States Magistrate Judge Christina A. Bryan,
Southern District of Texas, issued a search warrant for 9702 Alyssa Court, Humble,

Texas.

 
Case 4:20-mj-00360 Document 1 Filed on 02/21/20 in TXSD_ Page 8 of 9

14.

On February 11, 2020, United States Magistrate Judge Andrew M. Edison,

Southern District of Texas, issued a search warrant for 4029 Jewel Street, Houston,

Texas.

15.

On February 11, 2020, VILLATORO and LOREDO were arrested in

Houston, Texas. KNIGHT was not captured and remains a fugitive.

16.

During the arrests, VILLATORO was arrested at 9702 Alyssa Court,

Humble, Texas and LOREDO was arrested at 4029 Jewel Street, Houston, Texas.

18.

During the execution of the search warrant at 4029 J ewel Street, Houston,

Texas, Special Agent Eric Johnson seized the following cellphones from LOREDO:

(a)
(b)
(c)
(d)
(e)
(f)
(g)
(h)
(i)
(i)

19,

Non Drug Exhibit N-55, Samsung cellphone;

Non Drug Exhibit N-56, LG cellphone;

Non Drug Exhibit N-57, iPhone;

Non Drug Exhibit N-58, Alcatel cellphone;

Non Drug Exhibit N-59, Samsung cellphone

Non Drug Exhibit N-60, Cellphone (unknown make and model);
Non Drug Exhibit N-61, iPhone;

Non Drug Exhibit N-62, Samsung cellphone;

Non Drug Exhibit N-63, Cellphone (unknown make and model):

Non Drug Exhibit N-64, LG cellphone

Based on the court authorized wiretap interceptions between

VILLATORO and LOREDO, as previously described in this Affidavit, Affiant believes

the cellular telephones described in this Affidavit are likely to contain evidence regarding

 
Case 4:20-mj-00360 Document 1 Filed on 02/21/20 in TXSD Page 9 of 9

the drug trafficking activities of VILLATORO and LOREDO. Affiant believes
probable cause has been shown that VILLATORO and LOREDO utilize cellular
telephones to conduct their drug trafficking activities.
CONCLUSION
20. Based on the foregoing information provided in this Affidavit, I believe
that there is probable cause to believe the property or items to be seized, as described in
Attachment “A,” will be located within each of the respective cellular telephones. I
further believe, based on the totality of the facts and circumstances of this investigation,
my training and experience in the investigation of violations of federal narcotics laws,
and discussions of the totality of the facts and circumstances with other Special Agents
and Task Force Officers, that the items described in the Application For a Search
Warrant and the Attachments, were used by VILLATORO, LOREDO, and others, to
commit, and they constitute evidence of, offenses in violation of Title 21, United States

Code, § 846.

 

 

Jason Havemanh, ‘Spe ay van
Drug Enforcerhent Adndnistration

SUBSCRIBED AND SWORN TO before me this Die day of February 2020, and

I find probable cause. ed

Andrew M. Edison

UNITED STATES MAGISTRATE JUDGE
